Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated July 14, 2022, claims 1, 3, 4, and 6-21 are active in 

this application.



Claim Objections

 	Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erbil et al. [US Patent Application # 20120019098].
 	With respect to claim 1, Erbil et al. disclose an apparatus [pars. 0017-0029 and 0179] comprising: a first structure comprising metal [par. 0029]; a second structure comprising metal [par. 0029]; and a third structure between the first and second structures, wherein the third structure comprises an improper ferroelectric material [par. 0026] comprising one or more of: Pb, Ti, Sr, Zr, Ba, Ca, Mn, Na, Y, La, Sm, or Fe [sodalites  - par. 0026].   In the cited sections, Erbil et al. indicated that an apparatus has a pair of electrodes with a ferroelectric layer between the electrodes.  Additionally, in par. 0026, Erbil et al. indicated that “…in addition to ordinary ferroelectrics, extrinsic (or improper) ferroelectrics, such as boracites and sodalites, can be used…”
 	With respect to claim 6, Erbil et al. disclose the metal of the first or second structures comprises Ti or N [pars. 0032 and 209].
	With respect to claim 21, Erbil et al. disclose the improper ferroelectric material has a thickness less than or equal to 50 nm [par. 0179 indicates that “…the thickness of the ferroelectric layer 110…is between about .01nm to about 1cm.”

Allowable   Subject   Matter

 	Claims 7-20 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 3, the improper ferroelectric material includes a super lattice of: PbTiO3 (PTO) and SrTiO3 (STO) SrZrO3 and BaZrOs3; or FeOQ3 and YTiOs.
-with respect to claim 7, the gate stack includes: a dielectric; a first structure comprising improper ferroelectric material, wherein the first structure is adjacent to the dielectric; and a second structure comprising metal, wherein the second structure is adjacent to the first structure.
-with respect to claim 14, the gate stack includes: a dielectric; a first structure comprising improper ferroelectric material, wherein the first structure is adjacent to the dielectric; and a second structure comprising metal, wherein the second structure is adjacent to the first structure; and a wireless interface to allow the processor to communicate with another device.

Remarks
 	Applicant's amendment necessitated the new ground(s) of rejection 
presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        August 4, 2022